Bloodworth, J.
The foregoing headnote is a copy of the headnote in an opinion of the Supreme Court in answer to questions certified to it by this .court. For the full opinion of the Supreme Court, including the certified questions, see 160 Ga. 883 (129 S. E. 285). Under the ruling of the Supreme Court the judge of the superior court had jurisdiction, on March 4, 1922, to dismiss the motion for a new trial. The motion having been dismissed, and this judgment not having been excepted to, it became the law of the case, and the judge did not err in his order of November 10, 1923, in which the then-pending motion for a new trial was “overruled and denied and dismissed.”

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.